¶ 31.
REILLY, RJ.
(concurring). I join with the majority that the question of immunity from prosecution under Wis. Stat. § 961.443(l)(a) should be decided pretrial by the circuit court and that Marie Williams has the burden to prove by a preponderance of the evidence that she is entitled to immunity under the statute. I also agree with the majority's conclusion that the immunity would only apply to Williams' charges under Wis. Stat. §§ 961.573 and 961.41(3g). I write separately to express my belief that a charge of bail jumping that is predicated on the commission of additional crimes, as is the case here, requires that the State prove beyond a reasonable doubt that Williams committed the additional crime. If Williams is entitled to immunity for Counts 5, 6, and 7, then it is my belief that the State would be unable to establish proof beyond a reasonable doubt that Williams "committed] an additional crime" sufficient to maintain the bail jumping charges under Counts 1, 2, and 3.
¶ 32. Three elements must be met to establish a conviction for bail jumping: "(1) the individual must have been arrested for, or charged with, a felony or misdemeanor; (2) the individual must be released from *386custody on bond; and (3) the individual must have intentionally failed to comply with the terms of his or her bond." State v. Hansford, 219 Wis. 2d 226, 244, 580 N.W.2d 171 (1998); see also Wis JI—Criminal 1795. If the violation of bond is alleged to be the commission of an additional criminal offense, the State must "prove by evidence which satisfies [the jury] beyond a reasonable doubt that the defendant committed the crime." Wis JI—Criminal 1795 ("This sentence was added in the 2005 revision to make it clear to the jury that the State must prove, beyond a reasonable doubt, that the defendant committed the new crime on which the bail jumping charge is based."); see also State v. Henning, 2003 WI App 54, ¶ 25, 261 Wis. 2d 664, 660 N.W.2d 698, rev'd on other grounds, 2004 WI 89, 273 Wis. 2d 352, 681 N.W.2d 871 ("We think it self-evident that when a bail jumping charge is premised upon the commission of a further crime, the jury must be properly instructed regarding the elements of that further crime.").
¶ 33. In Hansford, the defendant was charged with battery, obstructing an officer, and bail jumping. Hansford, 219 Wis. 2d at 231. Only the underlying charges of battery and obstructing an officer were tried to a jury, while Hansford waived his right to a jury trial on the bail jumping charge and stipulated that he was on bond at the time of the charged underlying offenses. Id. at 231-32. The jury only found Hansford guilty of obstructing an officer, and the court ultimately found him guilty of bail jumping based on his stipulation. Id. at 233. Our supreme court reversed the obstructing conviction on other grounds, and subsequently held that as there was no longer sufficient evidence to support Hansford's bail jumping conviction, it must also be reversed. Id. at 245. According to the court:
*387Absent a finding that the Defendant committed a crime, the State has not proved beyond a reasonable doubt an element of the bail jumping charge—that the Defendant intentionally failed to comply with the term of his bond prohibiting criminal activity. See Wis. Stat. § 946.49(1). The State must prove each element of a crime beyond a reasonable doubt before a Defendant may be found guilty.
Hansford, 219 Wis. 2d at 245. Further, "[b]ecause we are reversing the Defendant's conviction for obstructing, we conclude as a matter of law that the evidence, viewed most favorably to the State, does not support the Defendant's conviction for bail jumping." Id.
f 34. Similarly in this case, if on remand the circuit court determines that Williams is entitled to immunity as an "aider" under Wis. Stat. § 961.443(l)(a), Williams would be precluded from criminal prosecution under Counts 5, 6, and 7 and "no charges under Wis. Stat. § 961.41(3g) or Wis. Stat. § 961.573 [could] be initiated against" her. Majority, ¶¶ 10, 13. Without these additional criminal charges, the State would be unable to "prove [] beyond a reasonable doubt an element of the bail jumping charge." Hansford, 219 Wis. 2d at 245. As the majority explains, § 961.443(2) only explicitly provides immunity from prosecution under §§ 961.41(3g) and 961.573, and I agree with the majority's reasoning. Majority, ¶ 21. I am persuaded, however, that the court's holding in Hansford suggests that if immunity applies in this case, then the charges for bail jumping (Counts 1, 2, and 3) also cannot stand as the State is unable to prove the underlying additional crimes.